FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to papers filed 02/24/2022 in which the specification was amended; claims 4 and 11-12 were canceled; claims 7, 9-10 and 21-22 were withdrawn; and claims 1-3, 7, 9-10 and 15-19 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-3, 5-6, 8, and 13-20 are under examination.

Withdrawn Objections/Rejections
The objection to the disclosure for misspelling of the term “glycosidic,” is withdrawn, in view of Applicant’s amendments to the specification.  
	The rejection of claims 3-4 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s cancellation of claim 4, and amendments to claims 3, and 17-19.
The rejection of claim(s) 8 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Howard et al (22 June 2017; US 2017/0175052 A1), is withdrawn, in view of Applicant’s amendments to the microcapsules’ product structure in withdrawn method claim 7.
The rejection of claim(s) 8 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Popplewell et al (15 April 2004; US 2004/0071746 A1), is withdrawn, in view of Applicant’s amendments to the microcapsules’ product structure in withdrawn method claim 7.

Claim Interpretation
Claim 8 is structured as a product-by-process. MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).




Maintained Objection
Claim Objections
Claims 2, 15 and 16 remain objected to because of the following informalities:  the term “glycosidic” is misspelled claims 2, 15 and 16.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicant indicated that the misspelling has been corrected in amended claims 2, 15 and 16. (Remarks, page 11, 3rd paragraph).
In response, the Examiner disagrees. While Applicant has amended claims 2, 15 and 16 to fix the misspelling of glycosidic in “1,4’-glycosidic,” the glycosidic in “1,6’-glyosidic” remain misspelled in said claims. Thus, the objection is maintained for the reason of record. 

New Objection
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is a microcapsule formed by the method of withdrawn method claim 7, yet does not describe the structure(s) of the microcapsule and are referencing back/dependent (directly) to/from claim 7 and thereby, is improper because claim 7 is a withdrawn method claim. It is improper for a claim to be referencing back/dependent to/from a withdrawn claim. Appropriate correction is required. Thus, the microcapsule as recited in claim 8 will be interpreted as having the structure(s) as described in claim 7, for art rejection purpose. 

Modified RejectionNecessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al (22 June 2017; US 2017/0175052 A1) in view of Browne et al (6 January 2005; US 2005/0003975 A1), Popplewell et al (14 April 2004; US 2004/0071746 A1; previously cited), and Gizaw et al (6 October 2011; US 2011/0245141 A1), and as evidenced by Li (Starch Applications for Delivery Systems, 2013, pages 195-210) and instant specification.
The product-by-process Claim Interpretation for claim 8 applies in this rejection.
Regarding claims 1 and 8, Howard teaches a composition comprising microcapsules containing perfume oil core and a shell surrounding the oil core, wherein microcapsules are coated with a polysaccharide deposition aid such as xyloglucan (a hyperbranched polysaccharide) (Abstract; [0042]-[0044], [0094], [0099], [0106]-[0111], [0211]-[0212] and [0235]).
However, Howard does not teach the hyperbranched polysaccharide selected from the group consisting of amylopectins, dextrins, hyperbranched starches, glycogen, phytoglycogen and mixtures thereof; and the amount of hyperbranched saccharide of claim 1.
Regarding the hyperbranched polysaccharide of claim 1, Browne teaches a perfume encapsulated in starch containing amylopectin (i.e., waxy corn starch) (Abstract; [0002], [0014], [0053]-[0062], [0066], [0089]-[0096]), thereby meeting the claimed “amylopectins” and “hyperbranched starches.”
It would have been obvious to one of ordinary skill in the art to incorporate the starch containing amylopectin (i.e., waxy corn starch) as the hyperbranched polysaccharide in the microcapsule composition of Howard, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Popplewell provided the guidance to do so by teaching that starches containing amylopectin among others polysaccharide are suitable deposition aid that coated on microcapsules containing a perfume oil core (Popplewell: Abstract; [0011], [0021], [0026]-[0030], [0051], [0097] and [0114]). Thus, an ordinary artisan would looked to selecting other known hyperbranched polysaccharides in the prior art such as starch containing amylopectin (i.e., waxy corn starch) to be incorporated as the polysaccharide that is coated on the microcapsules of Howard, with a reasonable predictability of obtaining a resultant microcapsule composition with improved deposition on substrates, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the amount of hyperbranched polysaccharide of claim 1, Gizaw teaches microcapsule composition comprising microcapsules encapsulating a perfume oil core, wherein the microcapsules are coated with outer polymer such as modified starch, and wherein microcapsule composition contains from about 0.01% to about 5% by weight of the outer coating polymer (Abstract; [0013]-[0022], [0025]-[0029], [0035] and [0054]; claim 16).
It would have been obvious to one of ordinary skill in the art to routinely optimize the concentration of starch containing amylopectin in the microcapsules of Howard in view of Browne and Popplewell to an amount of claim 1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gizaw provided the guidance to do so by teaching that the amount of outer polymer that is coated on the microcapsule can be present in the microcapsule composition at a concentration from about 0.01% to about 5% by weight, which is a parameter that overlaps the range recited in claim 1. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of hyperbranched polymer in the microcapsule composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 2, 15 and 16, as discussed above, Browne teaches starch containing amylopectin (i.e., waxy corn starch) as part of the encapsulating material, and thus, meets the structure of hyperbranched polysaccharide such as amylopectin. As such, the ratio of 1,6’-glycosidic bonds to 1,4’glycosidic bonds as recited in claims 2, 15 and 16 would have been implicit the structurally same amylopectin, as it is evidenced by Li, waxy corn hybrids contains substantially amylopectin and such waxy corn starch are known starch materials used for microencapsulations of fragrances (Li: page 195, Introduction; page 196; pages 200-201; page 209, Conclusion). Per instant specification, amylopectin as taught in Browne is defined as having a ratio of 1,6’-glycosidic bonds to 1,4’glycosidic bonds of between about 1/30 and about 1/24 (instant specification, page 7, lines 24-25). It is noted that [p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding claim 3, Howard teaches that the hyperbranched polysaccharide deposition aid can within the shell or coated around the shell (Howard: [0044], [0211]-[0212] and [0235]). Li teaches that starches containing amylopectin can be included in the shell of microcapsules (Li: page 195, Introduction; page 196; pages 200-201; page 209, Conclusion).
Regarding claim 5, as discussed above, Howard, Brown and Popplewell teach the core material is a perfume or fragrance.
Regarding claims 6 and 20, Howard and Popplewell the shell of the microcapsule is form from a polyurea resin (Howard: [0043]; Popplewell: [0021]).
Regarding claims 13-14, Howard and Popplewell teach the microcapsule composition is adding into consumer products such as shampoos and body washes (Howard: [0100] and [0113]; Popplewell: [0002], [0009], [0056], [0064], [0067] and [0094]).
Regarding claim 17, Howard and Popplewell teaches the hyperbranched polysaccharide such as starch containing amylopectin is coated onto the microcapsule shell (Howard: [0044]; Popplewell; [0027], [0028], and [0030]).
Regarding claims 18 and 19, as discussed above, Gizaw teaches microcapsule composition comprising microcapsules encapsulating a perfume oil core, wherein the microcapsules are coated with outer polymer such as modified starch, and wherein microcapsule composition contains from about 0.01% to about 5% by weight of the outer coating polymer (Abstract; [0013]-[0022], [0025]-[0029], [0035] and [0054]; claim 16). It would have been obvious to one of ordinary skill in the art to routinely optimize the concentration of starch containing amylopectin in the microcapsules of Howard in view of Browne and Popplewell to an amount of claims 18 and 19, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gizaw provided the guidance to do so by teaching that the amount of outer polymer that is coated on the microcapsule can be present in the microcapsule composition at a concentration from about 0.01% to about 5% by weight, which is a parameter that overlaps the ranges recited in claims 18 and 19. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of hyperbranched polymer in the microcapsule composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Howard and Browne are nonanalgous art to the claimed invention, as Howard is directed to an externally structured isotropic aqueous detergent liquid and Browne is directed to blooming soap bars containing matrix encapsulation, which are of different technology from core-shell microcapsules showing improved deposition on keratinous substrate. Thus, Applicant alleged that that no skilled artisan considering the technical problems in Howard and Browne would be relevant to keratinous substances or useful to keratinous substrates. (Remarks, pages 15-18).

In  response, the Examiner disagrees. Howard and Browne are drawn to consumer products containing an encapsulated perfume, wherein the encapsulating material used for encapsulating the perfume is a hyperbranched polysaccharide. Thus, Howard and Browne are indeed analogous art to composition of claim 1 and the consumer product of claim 13 that contains the composition of claim 1. As to Applicant’s focus on the relevance of microcapsules used on keratinous substrates, it is well-established in the prior art, per Popplewell and Gizaw, encapsulated perfume compositions such as those of Howard and Browne are known to be suitable for use in a variety of consumer products including detergents and shampoos (Popplewell: Abstract, [0007], [0017], [0024] and [0076]; Gizaw: [0055]). Thus, the combination of Howard, Browne and Popplewell and Gizaw are proper to render obvious Applicant’s claimed invention for the reasons discussed in the standing 103 rejection as set forth in this office action. 

Applicant argues that Popplewell and Gizaw do not remedy the shortcomings of Howard and Brown when addressing problems relevant to keratinous substrates, as the cationic polymer taught in Popplewell and Gizaw are used as coating polymers, which are distinguished from the hyperbranched polysaccharide is a constituent of the shell of the microcapsule of claim 1. Applicant alleged that the shell of claim 1 is not merely coated but the hyperbranched polysaccharide is embedded and/or attached into and/or onto core-shell microcapsules. (Remarks, pages 18-20).

In response, the Examiner disagrees. As discussed above, it is well-established in the prior art, per Popplewell and Gizaw, encapsulated perfume compositions such as those of Howard and Browne are known to be suitable for use in a variety of consumer products including detergents and shampoos (Popplewell: Abstract, [0007], [0017], [0024] and [0076]; Gizaw: [0055]). Thus, the combination of Howard, Browne and Popplewell and Gizaw are proper to render obvious Applicant’s claimed invention. As to the hyperbranched polysaccharide as being part of the shell of the microcapsule, this feature was taught by Howard, as well as, by the teaching from Li. As discussed above in the standing 103 rejection, Howard teaches that the hyperbranched polysaccharide deposition aid can within the shell or coated around the shell (Howard: [0044], [0211]-[0212] and [0235]). Li teaches that starches containing amylopectin can be included in the shell of microcapsules (Li: page 195, Introduction; page 196; pages 200-201; page 209, Conclusion). 
As a result, for at least the reason discussed above, claims 1-3, 5-6, 8, and 13-20 remain rejected as being obvious an unpatentable over the combined teachings of the cited prior arts in the pending 103 rejection as set forth in this office action. 

Conclusion 
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613